UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 98-6353



NATHANIEL HOOVER,

                                             Plaintiff - Appellant,

          versus


SCOTT HUSEBY & ASSOCIATES, individually and in
his official capacity; BARBARA PETERSON, indi-
vidually and in her official capacity,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Graham C. Mullen, District
Judge. (CA-97-384-MU)


Submitted:   July 22, 1998                 Decided:   August 6, 1998


Before ERVIN, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Nathaniel Hoover, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Nathaniel Hoover, a Texas inmate, appeals the district court’s

order denying relief on his 42 U.S.C.A. § 1983 (West Supp. 1998)

complaint under 28 U.S.C.A. § 1915A (West Supp. 1998). We have

reviewed the record and the district court’s opinion and find that

this appeal is frivolous. Accordingly, we dismiss the appeal on the

reasoning of the district court. Hoover v. Scott Huesby & Assoc.,

No. CA-97-384-MU (W.D.N.C. Feb. 13, 1998). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2